 WAYNE TROPHY CORP.Wayne Trophy Corp. and Local 404, United Electri-cal, Radio and Machine Workers of America (UE).Cases 22-CA-7180 and 22-CA-7347May 24, 1978Order of the Administrative Law Judge and herebyorders that the Respondent, Wayne Trophy Corp.,Wayne, New Jersey, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.DECISION AND ORDERBY MEMBERS JENKINS. PENELLO. AND MURPHYOn June 24, 1977, Administrative Law Judge Nor-man Zankel issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions 2 of the Administrative l.aw Judge andto adopt his recommended Order, except that theremedy is modified so that interest is to be computedin the manner prescribed in Florida Steel Corpora-tion, 231 NLRB 651 (1977).3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommended'Respondent has excepted to certain creditibility findings made hby theAdministrative Law Judge. It is the Board's established policy not to oserrule an Administrative Law Judge's resolutions with respect to credibililtunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Drv Wall Producrs. Inc., 91NLRB 544 (1950), enfd. 188 F. 2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.We find merit, however, in certain of Respondent's exceptions to theAdministrative Law Judge's factual findings. Respondent correctly pointsout that the Administrative Law Judge erred by finding that discriminateeAwilda Arroyo testified that she told Susan Acevedo, Respondent's agent,that Lugo was a union representative. In fact, it was Acevedo who testifiedthat Arroyo identified Lugo. This error does not alter, however, the ultimateconclusion as to Arroyo's unlawful discharge. Thus, as Respondent's agentin connection with various unlawful interrogations and threats during theUnion's organizing campaign, Acevedo's testimony is an admission. Hence.the inference that Acevedo informed Battaglia. Respondent's president. thatArroyo was the source of Lugo's identity is fully warrantedIn addition, Respondent correctly points out that Acevedo informed Bat-tagla that she observed the parking lot incident involving Lugo, Teevan.and Sanchez on September 9. However, we note that Acevedo did not in-form Battaglia of the incident on the day it occurred, but later2 The Administrative Law Judge found that Respondent's obligation tobargain arose on September 9, 1976, the date the Union attained majoritystatus and Respondent's unfair labor practices began. Inasmuch as theUnion's request for recognition occurred on September 14, 1976. and all ofRespondent's other unfair labor practices are remedied hby our Order herein.we find that Respondent was obligated to bargain as of September 14, 1976Trading Por., Inc.. 219 NLRB 298, 301 (1975); Tal or Bros. Inc.. 230 NL RB861 (1977).] See, generally, Isis Plumbing & Hearing Co., 138 NLRB 716 (1962)DECISIONSTATEMENT OF THE CASENORMAN ZANKEI., Administrative Law Judge: Thesecases were heard before me on January 31, February1-4, and March 3 and 4, 1977, in Newark. New Jersey.Upon a charge filed in Case 22-CA-7180 on September 13,1976.' and amended on September 16 and 21 and October21. and a charge filed in Case 22-CA-7347 on December 7,by Local 404, United Electrical. Radio and MachineWorkers of America (UE), hereinafter the Union, an orderconsolidating the above-numbered cases and an amendedcomplaint were issued on January 14, 1977, by the Region-al Director for Region 22 of the National Labor RelationsBoard, hereinafter the Board, against Wayne TrophyCorp., hereinafter Respondent, alleging that Repondentviolated Section 8(a)(l), (3), and (5) of the National LaborRelations Act, as amended, hereinafter the Act. At thehearing, the complaint was further amended to allege thatan individual formerly alleged only as an agent of Respon-dent was, in the alternative, its supervisor. Also, the Gener-al Counsel moved to delete one allegation of individual8(a)(1) conduct from the complaint by removing paragraphII. I granted his unopposed motion.In substance, the consolidated amended complaint alleg-es that, on various dates between September 10 and De-cember i, Respondent discriminated against its employeesby unlawfully discharging five named employees; that,since on or about September 14, it refused to bargain col-lectively with the Union; and that, by a variety of otheractivities, it unlawfully interfered with, restrained, andcoerced its employees in the exercise of the rights guaran-teed in Section 7 of the Act.Respondent filed a timely answer, which was orallyamended at the hearing, denying the substantive allega-tions and that it had engaged in any of the alleged unfairlabor practices.All issues were fully litigated at the hearing; all partieswere represented and were afforded full opportunity to ex-amine and cross-examine witnesses, to introduce evidencepertinent to the issues, and to engage in oral argument.Timely posthearing briefs were filed by the Board's Gener-al Counsel and by Respondent's representative and havebeen considered.Upon the entire record, my observation of the witnessesand their demeanor on the witness stand, and upon sub-stantial reliable evidence, "considered along with the con-sistency and inherent probability of testimony," 2 I makethe following:All dates are in 1976 unless otherwise stated2 Universal C(amera (Corp v N i. R 340 lS. 474 496 (1951.236 NLRB No. 35299 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS AND CONCLUSIONSI. JURISDICTIONRespondent, a New Jersey corporation, maintains and,at all times material herein, maintained its principal officeand place of business at II Railroad Avenue, Wayne, NewJersey, where it is, and has been, engaged in the manufac-ture, sale, and distribution of trophies and related prod-ucts. In the 12-month period immediately preceding theissuance of the consolidated amended complaint, a repre-sentative period, Respondent manufactured, sold, and dis-tributed products valued in excess of $50,000, of whichproducts exceeding $50,000 in value were shipped from itsWayne, New Jersey, location directly to States of theUnited States other than the State of New Jersey. Respon-dent admits, and I find, that it is an employer engaged incommerce within the meaning of Section 2(6) and 17) ofthe Act.11. THE LABOR ORGANIZATION INVOLVEDThe parties agree, the record reflects, and I find thatLocal 404, United Electrica!. Radio and Machine Workersof America (UE), is a labor organization within the mean-ing of Section 2(5) of the Act.III. THE ALLEGED UNFAIR I.ABOR PRACTICESA. The Sequence of Events 3The allegations herein emanate from efforts of Respon-dent's production, maintenance, and shipping and receiv-ing employees at its Wayne, New Jersey, location, exclud-ing all office clerical employees, salesmen, professionalemployees, guards and supervisors as defined in the Act,4to organize on behalf of the Union. In August, the employ-ees spoke among themselves about the possibility of union-izing. Having earlier visited the Union's office where heobtained blank authorization cards,5Luis Torres (hereinaf-ter L. Torres), distributed the cards to other employees be-ginning on August 26. His delivery of the authorizationThe facts contained in this section are a composite of testimony of thevarious witnesses presented by the General Counsel. As will be devselopedhereinbelow. wherever there are conflicts in the testimony between witness-es of the General Counsel and those of Respondent, I deem each GeneralCounsel witness more reliable than any of Respondent's witnesses basedupon my observation of their forthright demeanor and the mutual corroho-ration and logical consistency of their narrations. In contrast, the recordreflects a multitude of contradictory testimony. inconsistencies, and self-contradictions among Respondent's own witnesses which will be fuilhcrexplicated below In its brief, Respondent suggests that the hulk of GeneralCounsel's witnesses should be discredited because they looked at the Span-ish-speaking translator instead of counsel interrogating them when re-sponding to questions. I observed that conduct and conclude it was a natiu-ral reaction to reply directly to the person (the translator) who addressedthem in their native language. Thus. and in view of the constancy of ver-sions presented by General Counsel's Spanish-speaking and English-speak-inj witnesses, I reject Respondent's concept.The parties stipulated that the unit is appropriateThe cards are in evidence and reveal their purpose to be for the signato-ry to "request and accept membership in" the Union "and authorize it torepresent" and to "negotiate and conclude all agreements as to hours oflabor, wages, and all other conditions of emplosmcnt" in his her behalfcards on that and each subsequent date of his distributionwas conducted on Respondent's premises. Three employ-ees, Awilda Arroyo, Richard Redd, and Julio Tejeda, inaddition to L. Torres, signed cards on August 27. Nothingelse relevant herein occurred until the workweek beginningTuesday, September 7,6 when Charles Teevan 7 returned towork from a vacation. During the afternoon of that day,Respondent's president, Albert Battaglia, asked Teevan toreturn a key to the plant.' When this request was made,Battaglia told Teevan he was having the locks changed onthe front door. Nothing was said by Battaglia to the effecthe was considering Teevan's termination.9On Thursday, September 9, Union Business Agent JoseLugo visited Respondent's premises. Upon his arrival, dur-ing the employees' lunch hour, Lugo identified himself as aunion representative to Allen Smith who was standing onthe loading platform. Lugo asked Smith whether he wantedto sign "a card for the Union," and Smith replied he was a"foreman." '° Smith confirmed that he was asked to sign acard but denied he used the word "foreman." Smith testi-fied he declined to sign a card stating he was "companypersonnel." Additionally, Smith recalled it was Union In-ternational Representative Joseph Miglino, not Lugo, whoasked him to sign. I credit Lugo's testimony that the word"foreman" was used by Smith and adopt Lugo's testimonyas the more accurate description of what occurred wherev-er his testimony differs from Smith's because Smith (I) cor-roborated Lugo in general terms, (2) exhibited an argu-mentative posture while testifying, (3) was evasive whenquestioned concerning his supervisory status; and (4) wasself-contradictory to his prehearing affidavit on the issue ofhis conversations with Battaglia about the union activitiesof the employees. Lugo. on the other hand, appeared can-did throughout his testimony which was logically consis-tent and was corroborated both by documentary evidenceand testimony of various other witnesses." After Smith de-clined to sign a card, Lugo asked to speak with Teevan,and Smith went inside the shop to get Teevan. When Tee-6 Septenmber 6 was celebrated as the Labor Day holiday.7Teevan's status is contested, the General Counsel claiming him to be anemployee during this week of employment, while Respondent contends hewas a supervisor. This issue will be resolved below in the discussion ofTeevan's termination.s It was stipulated that Teevan had been a supervisor within the meaningof the Act at least throughout the summer and until he began the vacationwhich ended with his return to work on September 7. During his tenure assupervisor, Teevan had a key in his possession which he regularly used toopen the shop in the mornings.9 eevan was discharged on September 10.10 Smith's status is in dispute. the General Counsel contending he was asupervisor at this time having replaced feevan during Teevan's late summersacation. Respondent contends Smith was not a supervisor. This issue willbe resolved in sec. B,2, hereinbelow. Smith never signed an authorizationcard.m Lugo was called as a witness three times: First, in General Counsel'scase-in-chief; next, during presentation of Respondent's defense: and. final-ly, during General Counsel's rebuttal. When called by Respondent to testi-fy, Respondent's representative again requested General Counsel to pro-duce Lugo's prehearing affidavit which had already been produced atRespondent's request at the conclusion of Lugo's direct testimony while aGeneral Counsel witness. The second request to produce was declined byGeneral Counsel, and I declined to grant Respondent's request for an orderto produce. Respondent then declined to interrogate Lugo as its witnessclaiming it had been precluded from "effective cross-examination." No noteiif this claimed prejudice appears in Respondent's brief.300 WAYNE TROPHY CORP.van came outside, Lugo gave him an authorization cardwhich he signed. Another employee, Louis Sanchez. alsosigned a card for Lugo during that lunch period.Throughout the period of Lugo's visit on September 9(apparently limited to the lunch hour, Lugo had remainedin the parking area immediately in front of, and contiguousto, the loading dock. Battaglia's office was situated adja-cent to the loading dock and contained a window fromwhich at least a partial view of the loading dock was avail-able. Battaglia testified he saw Lugo in the parking areaand that he observed L. Torres and Sanchez taking an un-determined number of trophies manufactured by Respon-dent from boxes in the warehouse area just inside thebuilding from the loading dock and delivering them toLugo.12According to L. Torres,)3no trophies were eithertaken from boxes or delivered to Lugo.l4 L. Torres testifiedhe did give an authorization card to Miglino in the parkingarea on August 27. 1 do not credit Battaglia's version of thealleged theft, although I adopt the admission that he sawLugo in the parking area on September 9. As will be seenbelow, Battaglia's testimony was pervaded by inherent in-consistencies, among other factors, diminishing the relia-bility of his factual narrations. As to the alleged misappro-priation of trophies. Battaglia admitted no immediateaction was taken either to discipline L. Torres and Sanchezor make a police complaint about them or Lugo. More-over, no evidence was presented by Battaglia or any otherRespondent witness to show even that an attempt wasmade to determine whether, and how many, trophies weremissing. Another worker, Susan Acevedo.)' testified shesaw Sanchez and L. Torres hand something to I ugo aftershe observed them rummaging through warehouse boxes,believed she witnessed a theft, but did not report the eventto Battaglia. Finally, Battaglia testified he imposed no dis-cipline whatever on Sanchez, while L. Torres had been dis-charged for stealing. I conclude the circumspect characterof Battaglia's actions with reference to this incident rendershis version implausible. This conclusion is buttressed bythe events which followed Lugo's visit.Admitted Supervisor John Fulton testified that, on Sep-tenhber 9 or 10,il Battaglia told him that he (Battaglia)would try to get to the bottom ol the union activity and hewould "stop it." Battaglia acknow ledgcd he spoke to Ful-ton about the .ilion atnd asked s whether Fulton w\vas awareof L ugio's identity bet ause Battaglia did not know Lugo bhsight. Accoiding to Battaglia. Fulton could not identifyugo Fulion also testified that, during the week after l.a-bor Das, Batta.gia asked him If he knew whether a unionwas being organized and what he knew about it. Accordingto Fulton. Battaglia also told hint he intendcd to ask ;\ce-cdo to speak to some employees and ask them what theyknew of a union Later on the day of that conversation,1 Ihis aclmi it is ,.]ini rd br Res,>tc ldeil til he the cauls l I I ,.r s'dixheri oin Splteimbn er I0t aid , ll he referred io hereint cl.o, dis i lqloil of thio ein l inatiloSanchez idll nil .appear is .a IlitnceI lIugo denied evern relervigl Irlophies onl thi : ( i einl other da'txiIe .: l ic h i e , t r itI , ,11 ullt ii i.tIxti x ), lSl If Rc pllll!ii:1 xcr status wilt hbe I olied in m-e Bl. F n .:'I Regardless ot who h dale r i ac.iir.lie i , ilear the eernt occurrtdhcfre nx f 'the aileged i i crillri ler , n :1 J hber d dis.charcedFulton observed Acevedo talking with several employees.Employee Awilda Arroyo testified that Acevedo, duringthe afternoon of September 9, asked her to identify Lugoand Arroyo and she responded he was a union representa-tive. Arroyo claimed that on September 10, in the morning,Acevedo asked her whether she had signed a union cardand warned that her job was in jeopardy because Battagliadid not want a union in the shop. Arroyo denied to Aceve-do she had signed a card. According to Arroyo. Acevedorepeated this inquiry several times that day. Acevedo ad-mitted she asked Arrovo for Lugo's identity and that sheconveyed Arroyo's response to Battaglia.7Employee JulioTejeda also testified that Acevedo asked him whether ornot he had signed a union card. That conversation oc-curred on September 10.'8The following events occurred during the morning ofSeptember 10.1. Battaglia asked employee Richard Redd whether Tee-van gave him a union card to sign. When Redd disclaimedknowledge of union activity, Battaglia said, "you keep yourf---- mouth shut because this is between me andOU," 192. After having been told by Battaglia that he (Battaglia)believed that Teevan or L. Torres was promoting theUnion's organizing drive, Fulton told Teevan that Battag-lia had questioned him about the Union and that Battagliaknew everything concerning the Union.203. Redd told Teevan that Battaglia asked him whetherTeevan gave him a Union card.214. Fulton overheard Battaglia tell his (Battaglia's) wife,who worked in Respondent's office, that he was going totry to "catch" the Union's representative during the lunchhour, and Fulton related this incident to Teevan.22During the lunch hour on September 10, Teevan sawBattaglia standing alone for about 15 minutes at the load-ing area.23F ulton testified that, during the afternoon, he heard Bat-taglia ask Sanchez who had signed authorization cards andthat Sanchez had responded with this information and thatof the organizing efforts in general. Fulton reported thisevent to feevan and told Teevan he thought Battaglia wasgoing to take adverse action.At ot about 4:30 p.r. on September 10, Teevan wentinto Battaglia's office to receive his pay. (Friday was theregular payday.) L. Torres was already in the office speak-ing with Battaglia. It is agreed that Battaglia told L. Torreshe had been discharged because Battaglia saw him andSanchez stealing trophics and delivering them to a thirdparty (Lugo). L. Torres denied Battaglia's accusations, thediscussion erupted into an argument, and the discharge re-mained in force. Battaglia did not mention the Union dur-Wi H tllaiha adnilcil .cexcdo notilfed r im of uggoIs Identity on Septem-hbr t, n1 the ifiernoon' See G. ( I xh 13 par I E\t the hearing. Acexedo asserted the conmer-iat11i vxxs, olr Seprcmbher I cre dit her prior written version because it iscone!stcnl ith the loticxal chrinolos of surrounding events and with theIl[eihilOlls i1 I elcda arid oiher (General (Coinsel vitnesses.ri rm Reddl's unconr.tadlltecl tesiimnri; of this eventi rlmi ithe nuiltuall] corrohiorariwe Isctlinion ofi Teevan and Fulton1 rim I clee , ii'* ulnconitradicted tet Tinnon'I nronm the IlUtitalhi corribhoratl' e lestirmonS if Fulton and Teevan-x le I\ e n lC riowradit.ed te'ilistrln301 DECISIONS OF NATIONAL LABOR RELATIONS BOARDing his discussion with L. Torres. When Teevan requestedhis pay, Battaglia discharged him also. Teevan asked thereason for his discharge, and, according to Teevan, Battag-lia said "If you want to play big shot go open your ownbusiness." Battaglia testified he responded by simply say-ing, "Because you let people steal." 24By letter dated September 11,25 signed by Lugo, theUnion requested recognition and bargaining on behalf ofRespondent's production and maintenance employees. Theletter was dispatched by certified mail, return receipt re-quested, but was returned to the Union with the envelopebearing the notation "refused, 9/14/76."On September 13, the Union filed a representation peti-tion 26 in the Board's Region 22 office. The petition seeksan election among Respondent's production and mainte-nance employees.Arroyo testified that, upon arriving at the shop, she dis-covered her timecard was not in its usual position in therack. Arroyo asked Acevedo what happened to the card.Acevedo did not know and suggested Arroyo ask Battaglia.Arroyo complied, and Battaglia told her she had been dis-charged on September 10. Battaglia told her he informedher of the discharge on the date it occurred, but she deniedany recollection of the dismissal claiming she would nothave returned to work on September 13 if she knew of thedischarge. In any event, Arroyo asked Battaglia why hedischarged her, and he told her it was because she hadbeen disrespectful, was seated while at work, and was veryslow.On September 17, Battaglia called Redd into his officeand discharged him. According to Redd, who was uncon-tradicted in his account of this conversation with Battaglia,he was informed by Battaglia that he wanted no one todictate to him. Battaglia accused Redd and Teevan of"conspiring against him and threatening him with OSHAand the g---- union." Redd pleaded he needed his jobbecause he had a family, but Battaglia responded he"should have thought of that before you started all this s-" and then advised Redd that he was discharged forfighting and arguing with fellow employees. Redd suggest-ed that Sanchez should be discharged, and Battaglia said,"There you go again, trying to dictate to me." 27Finally, Tejeda testified that, on September 17, he wascalled into Respondent's office where Battaglia told him tosign a timecard. He did so, without an explanation fromBattaglia, and then left the office and asked Acevedo 28what it meant. Acevedo went into the office, presumablyspoke with Battaglia, returned to Teieda and told him he24 As will he ilbsered hereinafter, this is one facet of Respondent's de-fense to Tleevan's dis,.harge25 GC. Exh I i(a).20 G(' Exh. 12.2 Redd had an alicrcation the previous da) with Sanchez. Accildin to,)Redd, the only witness who testified regarding the "fight." Redd becameupset over Sanchez' examining Redd's work. Battaglia was present andagreed with Sanchez' evaluation that the particular piece of Redd's workwas not well done and then told Sanchez to remain at his own machine. theentire incident consumed about 30 seconds. Sanchez was not discharged forfighting.' lejela Arroyo, and another employee, Victor Torres (a cousin of i..Torres), regulariv used Acevedo as a translator of English spoken to theminto Spanish. htlhr naltive language.had been discharged because he had signed a union au-thorization card. Battaglia testified he had not dischargedTejeda.On November 17, L. Torres and Arroyo were reinstated.While Arroyo was still employed by Respondent at thestart of the hearing, it is not clear whether L. Torres was soemployed.29He had been discharged a second time on De-cember 1. The reason asserted for this latter discharge isthe failure of L. Torres to follow instructions in performinga special order that day. He was assigned by Battaglia thatmorning to thread figurines. Battaglia specifically advisedhim of the urgency of his work and that, to expedite theproduction process, other employees would pick up theboxes of his completed work from his work station locatedat the rear of Respondent's premises and take the boxes tothe front of the building where the wrapping and packingarea was located. Acevedo testified she saw L. Torres vio-late those instructions that morning, while Battaglia testi-fied L. Torres apparently did not breach the instructionsuntil after lunch. Battaglia claimed, however, that he ob-served L. Torres talking at length with Arroyo who wasaway from her work station. Also, Battaglia testified thatL. Torres spent inordinate amounts of time that day in therestroom and at the drinking fountain. It is this latter indis-cretion which constitutes the precipitating cause of the De-cember 1 discharge, Battaglia's claiming those actions pre-vented L. Torres from expediting the special order. BothBattaglia and L. Torres testified that no warnings were giv-en L. Torres during the morning. Though Battaglia testi-fied he watched L. Torres throughout that day and keptnotes of his activities, Battaglia also testified that his in-structions had been followed "only in the morning." Acev-edo contradicted Battaglia in this regard when she testifiedL. Torres had been warned throughout the day by Battag-lia not to bring the boxes containing his finished workproduct from his work station in the rear of the shop to thefront area, but this warning went unheeded. A multitude ofevidence, presented by the General Counsel and by Re-spondent, appears in the record to describe L. Torres' ac-tivities which Respondent ascribes as the reason for theDecember I discharge. I find Respondent's evidence per-vaded with contradictions as already noted. What is clear,however, is that, at or about 2:30 p.m. on December 1,Battaglia confronted L. Torres, engaged him in an argu-ment, and told L. Torres that he was discharged. L. Torrestestified that he was given no reason for the discharge,while Battaglia testified he sought to stop L. Torres fromtaking a drink of water so the special order could be com-pleted. L. Torres testified he had finished the order by2:30. Acevedo confirmed Battaglia's version, which indi-cated that, when L. Torres insisted he would take his drink,Battaglia ordered him to go home. Because of the confusedand contradictory versions of Battaglia and Acevedo rela-tive to the morning's events and L. Torres' activities at thattime, and because the narration of the argument as pre-sented by L. Torres was corroborated by Arroyo and Vic-tor Torres, I conclude L. Torres' testimony, more accurate-Iy than Battaglia's and Acevedo's. reflects the facts'9 The parties stipulated only that L. Torres had been reemployed on orabout January 27, 1977.302 WAYNE TROPHY CORP.surrounding the December I discharge. Thus, I find that,whether or not L. Torres followed the work instructionsduring the morning, he was not criticized for his perfor-mance; that L. Torres had finished his special order workat approximately 2:30 p.m.; that, when L. Torres went fora drink of water at that time, Battaglia ordered him to gohome and gave no reason for the discharge, except to tellL. Torres "you f me too much." 30 To complete thenarration of facts, one additional incident should be noted,L. Torres testified that Allen Smith told him sometime be-tween September 7-9 that he (Smith) was then the fore-man, Teevan was no longer functioning in that capacity,and Battaglia did not want Teevan to be foreman any long-er. Teevan spoke with Smith during the morning of Sep-tember 10 and asked Smith whether Battaglia spoke withhim about the Union, and Smith responded Battaglia haddone so. Smith acknowledged that Battaglia asked himwhether he knew anything about the Union but denied hewas a foreman.3iB. The Alleged Interference, Restraint, and CoercionThe complaint, as amended at the hearing, alleges thatRespondent, by Battaglia, interrogated employees concern-ing their membership in, activities on behalf of, and sym-pathy for the Union: 32 and, by "its foreman, Allen Smithand John Fulton, communicated to certain of its employ-ees that ...Battaglia had interrogated other employeesconcerning their membership in, activities on behalf of,and sympathy [for] the Union." 33 These activities are al-leged as so-called independent violations of Section 8(a)(l)of the Act. Additionally, in his brief, counsel for the Gen-eral Counsel sets forth, among the issues to be resolvedherein, "Whether Susan Acevedo was an agent and a sup-ervisor for Respondent at all times material herein?" 34 Theresolution of Acevedo's status is necessary because of theevidence implicating her in possible 8(a)( ) violations. De-spite my belief the complaint might well have been moreartfully drafted to allege specifically that Acevedo had en-gaged in proscribed conduct, I conclude the complaint issufficiently broad as to require my determination ofAcevedo's status and whether any of her activities consti-tute unfair labor practices for which Respondent is liable.In this connection, it is noted that all parties participated inthe hearing with full knowledge that Acevedo's activitieswould be claimed to impute a violation to Respondent,fully litigated not only Acevedo's status but also her con-duct upon which a violation would be urged, and then in-cluded both matters in each of their briefs with extensivediscussion. In these circumstances, it is proper to resolvethe issues relative to Acevedo and to base conclusions andfindings of violation, if any, upon that resolution.3° These findings are a summary of L. Torres' testimony which I credit."I As will be seen below, I do not credit Smith.2 G.C Exh. l(n), par. 10.33 G.C Exh. l(n), par. 12.'G.C br., p. 2.See Merchandiser Press. Inc., 115 NL RB 1441 (1956h)1. Acevedo's statusAs already noted, the General Counsel contends Aceve-do was a supervisor or, in the alternative, an agent of Re-spondent during the period material herein. Respondentdenies Acevedo's agency but does not address the supervi-sory issue.Fulton provided the following uncontradicted testimonyregarding Acevedo's job. In late August, Fulton told Bat-taglia he could not effectively supervise the employees whowere packing and performing racking functions and askedBattaglia to obtain someone to "take over" those opera-tions. Acevedo had previously been employed by Respon-dent as a packer at which time she had been "in charge" ofthe racking and packing. Thus, in late August. Acevedowas reemployed. Her principal duty was to be, once again,in charge of racking and packing. Fulton testified that thehiring of Acevedo did not relieve him of any supervisor+responsibility over the area in which she worked. Accord-ing to Fulton, Acevedo performed manual labor packingabout 99 percent of her time, the remaining worktimebeing consumed in instructing and correcting other em-ployees.3" Both Fulton and Acevedo testified that she di-rected the activities of the packers and rackers but onl) inaccordance with Fulton's general instructions given to herdaily. The operation in her charge was characterized as"simple" requiring the use of Acevedo's judgment only inascertaining on which racks particular figurines were to beplaced. The figurines were of varying sizes, and the rackswere of corresponding sizes. It was Acevedo swho would tellthe other two employees regularly working with her in thepacking area which racks to use and which figurines wereto be placed on them. Occassionally, Acevedo would re-ceive her general directions from Battaglia instead of Ful-ton. In such instances, Acevedo performed her functionswithout any other supervision. There is evidence that Ace-vedo did not grant time off, give reprimands, or becomeinvolved in any type of personnel matters. No evidencewas adduced to the effect she possessed authority to hire,discharge, promote, or effectively recommend such actions,or exercise any other supervisory indicia. Tejeda credibletestified that, after Acevedo was hired, he received hiswork instructions from her rather than Fulton as had previ-ously been the case. This is not only consistent withAcevedo's responsibilities as described by her and Fultonbut clearly demonstrates she was acquired to more readilycommunicate with the employees inasmuch as Teleda wasone of the Spanish-speaking employees. I.. Torres and Ar-royo 3- testified in a vein similar to Fejeda that they oh-served Acevedo giving them instructions without first con-sulting Fulton. Arroyo testified that Acevedo told her notto wear sandals at work. Acevedo admitted this admoni-tion claiming it was issued to prevent possible injure toArroyo from an accidental drop of a heavy figurine. Ai-royo also was told by Acevedo not to sit while workingbecause Battaglia did not want anyone sitting Arroyocomplied and nothing further was said or done by Aceve-3I Acesedo easil. communicaled with the Spanish-,peaklin emploee,while Fulton could not do so T his fac. in part. contrbhuted ii, Fult nrequest for assistance which resulted in the reelnplovmcnt ~,f .\e1 edoiEach of these emplosees is also Spalisbh- ,peaki303 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdo. Arroyo said that Acevedo would "pack and give or-ders."Significant to the determination of the supervisory con-tentions regarding Acevedo, and also Smith (to be consid-ered below), is the size of the employee complement andthe ratio of supervisory personnel in relation to it. Respon-dent's entire complement of employees totaled 14 employ-ees, which included Battaglia, his wife, Marilyn, his daugh-ter, Cynthia, W. Bates, a salesman, and Fulton, anadmitted supervisor." The remainder of the employeecomplement consisted of six employees stipulated to be inthe production and maintenance unit plus Teevan, Smith,and Acevedo, each of whose status must be resolvedherein. Thus, at a maximum, the total production andmaintenance unit would be comprised of but nine employ-ees.Upon all the foregoing, I conclude that the evidence re-veals the operation over which Acevedo was "in charge" isessentially simple, repetitive, and routine, and find the au-thority exercised by Acevedo in connection with it also wasroutine and derived from her earlier experience. Hence, Ifind Acevedo was not a supervisor at times materialherein.39To hold Acevedo a supervisor herein, especially inview of my conclusions as to Smith's status,40 would lead tothe existence of an abnormally high ratio of supervisors torank-and-file employees.4'I conclude, however, there is merit to General Counsel'scontention that Acevedo acted as Respondent's agent withreference to the conduct urged as 8(a}( 1) violations whichinvolve her.The record reveals that Acevedo and Battaglia havebeen acquainted with each other for at least 14 years andthat, at times, Acevedo has socialized with other membersof the Battaglia family.42As noted in the recitation of se-quence of events, after Lugo's presence was observed byBattaglia on September 9, Battaglia made efforts to de-termine Lugo's identity and the extent of the employees'union activity. Thus. Battaglia told Fulton he would re-quest Acevedo to question other employees about whatthey knew of the Union. Although there is no direct evi-dence that such a request was in fact made, the recordreflects considerable cvidence from which it can be reason-ably inferred that Battaglia, indeed, did pursue his an-nounced intention. For example, Arroyo and Tejeda statedthat Acevedo asked each of them whether or not each hadsigned an authorization card. In Arroyo's case, Acevedoalso asked (on September 9) for Lugo's identity and thenext day, among other things, informed Arroyo she might'I Responieni's shol p uas dividlecd approximnately in halft Fulton being thesuperxisor of the so-clled fronl" ha!f housing the shipping, receilig.pantining plating. racking. and hosing areas. in addition to the hand-castleua Iocaled in the "back" h if if the shop. teevan. during his stipuliledteullre as Lpers\lNor sI peCrvised the "hIck" half operiatlions;'t !he .Si/nier -n/t1arini 711 Ni RtK L v3 (i 96814O See sec B,2. injraSee /1'1oa1, Induvtrl tP 'rloa 1, In , 139 N1 RB t1066 ( 1962).4G (ienc al ('ounscl argues thai A.ceedo wals accoided .l special statails htirlu of these and other consideratins I find that argument unnecessarSto i determninalion htrein because of tile more probalisic lnid substantialcxdence (0o hK desrlhed heiraflicr of direct agency ;uthorization. ellnceI do not lels upon ;lan o(f (iernrtd ('.1unel's evidence adduced to supportthe ;'special sta;r" theors in deciding the issue if Acevedo's statuslose her job if she signed a card.Crucial to the inference which I make is the evidencethat Acevedo communicated the result of her activities toBattaglia. Acevedo admitted she relayed to Battaglia theinformation given her by Arroyo that Lugo was a unionrepresentative. In view of Acevedo's general relationshipwith Battaglia, it is plausible that she apprised him of allher interrogations and other remarks. Moreover, Battagliaadmitted that, during the afternoon of September 9, Aceve-do told him of Lugo's identity. Thus, although Battagliawas aware of Acevedo's actions which furthered his objec-tive announced to Fulton, no evidence whatever was ad-duced to show any effort by Battaglia to renounce or disa-vow any of Acevedo's actions; indeed, when coupled withBattaglia's own subsequent actions, there is cogent evi-dence that he actually approved of them. In view ofAcevedo's facility in communicating with the Spanish-speaking employees, she was the logical choice to promoteBattaglia's goal. Accordingly, I infer that Battaglia request-ed Acevedo to act in his (and Respondent's) behalf in con-nection with the Union's organizing efforts.In a case strikingly analogous to the instant case,43arank-and-file employee was requested to persuade otherSpanish-speaking employees to vote against a union andmake promises of benefits to them to induce a vote favor-able to the employer. The management representative (theemployer's night manager) admitted having numerous con-versations with the purported agent about the union anddenied he requested the unlawful activity. Citing N.L.R.B.v. Fitzpatrick and Weller, Inc.," the trial examiner foundthe existence of an agency noting "An employer is respon-sible for the statements and conduct of a rank-and-file em-ployee acting at its direction, or as its agent or conduit." 45In the circumstances herein, I am persuaded that this prin-ciple is applicable. Accordingly, I find Acevedo was anagent of Respondent for the purposes relevant herein.462. Status of Allen SmithThe General Counsel contends that Smith was a super-visor between September 7 and at least through September10 while Respondent takes no posthearing position on thisissue. Based on its evidence and arguments at the hearing,together with posthearing arguments on other issues, it isclear Respondent would urge Smith was not a supervisorduring the stated period. The General Counsel's evidenceregarding Smith's status is wholly contested. AlthoughSmith was presented as a witness by Respondent, and henormally would be the best source of information concern-ing his position, I do not credit his testimony. Careful ob-servation of Smith's demeanor revealed Smith to be eva-a~ Edir. In(. d h a ti/t lfie'. 159 NlRB 686, 690-692 11966)44 138 1 .2d 697. 699 (C.A. 2. 19431.4 Edir. Inn, uprz ait fn. I .adopted by the Board. pro forma.4t The General Counsel has cited Teledyne Dental Products Corp.. 210NLRB 435 (19741. in support of his agency theory. I find that case distin-guishable hecause the alleged agent therein. the secretary to a high-rankingmanagement official, though not a supervisor. occupied a position of confi-dentialits to management I dir nlot deem the evidence before me to warrantthe conclusion that Acevedol enjoyed such a position304 WAYNE TROPHY CORP.sive,47self-contradictory'48and argumentative.49In markedcontrast, the testimony concerning Smith's duties given byTeevan, L. Torres, Redd, and Tejeda was forthright, con-stant, and logically consistent. Therefore, the facts I findimmediately below are comprised of the combined narra-tions of the stated witnesses of the General Counsel in ad-dition to Smith's admissions.Smith worked for Respondent for varying periods in thepast 20 years. I find that, from approximately October1975 until the time of Teevan's hiring in approximatelyMay,5oSmith was foreman of the rear half of Respondent'sshop. Smith was relieved of his supervisory mantle uponTeevan's hiring, and those functions devolved upon Tee-van. During the period of the stipulated supervisory statusof Teevan, Smith worked as a setup man and, on occasion,assisted Teevan in the performance of his work, but, duringthat period, Smith exercised no supervisory functions. Dur-ing Teevan's supervisory tenure, he engaged in supervisoryactivity over employees in the rear of the shop approxi-mately 50-60 percent of his worktime. That activity con-sisted of assigning work to employees, directing which ma-chines were to be used, and reassigning work and machinesto employees in his charge. About 25 percent of Teevan'stime was consumed by him performing jobs as a mainte-nance mechanic, and the remainder of his time was used toperform "paper work." On September 7, the day Teevanreturned to work from his late summer vacation, Battagliaassigned Teevan to work on a machine where he workednot only that day but the remainder of that week until hisdischarge on September 10. Meanwhile, Smith appeared tobe in charge of the operations in the rear of the shop. Jlee-van testified that all that week he observed Smith perform-ing Teevan's former activities for approximately 80 percentof Smith's total worktime. Additionally, Teevan recountedhe chided Smith about his new duties and Smith respondedhe (Smith) was "getting too old to do running around asforeman." Smith conceded he substituted for Feevan dur-ing Teevan's vacation absence. L. Torres testified thatSmith told him, while Teevan was on vacation. that he(Smith) had been advised by Battaglia that Teevan wouldbe foreman no longer, and that after Teevan's return L.Torres observed it was Smith, not Teevan, who gave thework orders and job assignments. L. Torres corroboratedTeevan's testimony that Teevan worked on machines allthe week of September 7. Tejeda and Redd similarly testi-fied that each had observed Teevan's functions hadchanged substantially after returning from vacation. they4ie c lnsiantlk sought toi avoid the term "forenlan" when referring to hisposition. Instead. he shaded his functions hs :ppkiing the term "seniorman" to them and excused the few aidmitted examples of his supert islon hsclaiming he merel] "helped out" All this oiccurred In the contlestl i tileadmission in his prehearing affidavit (;.' [Aixh. 171 that he uas "forellmi""SSee references to prehealring .ffida.xit G.(. [xh 17 pat 2. In ahichSmith stalted he was "foreman" from the time of his Ininial emplosment inlate 1975) until Ieevan w as hired in Mat, : par 5 In hivilc he a.id hlc ouldnot sign an authorization card because he was "foireman": and par s Inwhich he indicated that Battaglia had asked him wht h sinedl ilrds, i fi act hedenied during his oral testimony.4Smith. through his testimonr .was observed cerballs pirlsitig aithcounsel interrogating him. especially counsel for the (iGeneral (Counsel. andwas cautioned from the bench Ihouu this hehaiior.'O As will he developed helow ill discussing TI ee ill' Septembher I) termi-nation. Teevan had been rehired in Mas hating prc.iiousl 'a.rked fir Re-spondent.then having received their orders and instructions fromSmith instead of Teevan which had been the former prac-tice. Finally, it is noted that even Battaglia's testimony sup-ports General Counsel's position. In an effort to extricateitself from the 8(a)(3) violation as to Teevan, Respondentclaims, through Battaglia's testimony, that, during theweek in question. Teevan was "plant manager" with au-thoritv over all production employees except Fulton andSmith. Although, as will be seen below, I do not credit thisassertion as to Teevan's position, it is interesting that theassociation of Smith with Fulton (the admitted supervisor)is made. The effort to associate those two persons is de-monstratise of how even Respondent viewed Smith's posi-tion. Although no evidence was adduced to show thatSmith possessed or exercised authority to affect the person-nel status of other employees. I am convinced that Respon-dent's operational structure provided for one individual tosupervise the activities in the front of the shop while anoth-er had supervisory responsibility over the rear half. Therecord as a whole dictates such a division. Fulton is ac-knowledged to have been supervisor of the front, and. be-fore his late summer vacation, Teevan was supervisor ofthe rear. The credited evidence persuades me that Smithhad replaced Teevan during his vacation and that replace-ment continued through the week of September 7-10. Ac-cordingly. upon all the foregoing, I find that Smith, at alltimes relevant to the complaint allegations, was a supervis-or within the meaning of the Act. Assuming, arguendo,Smith was not a supervisor, I would find that, by virtue oihis independent and responsible direction of other employ-ees during that time period, his actions, claimed to be inviolation of Section 8(a)( I), may be imputed to Respon-dent.3. Concluding findingsA fair evaluation of all the credited facts appearingabove as sequence of events (sec. A). considered in 'helight of the findings in subsections I and 2. above. inesca-pably leads to the conclusion that Respondent violatedSection 8(a)( ) of the Act by the following acts and con-duct, and I so find.(a) Foreman Smith. on September 10. created an im-pression that the employees' union activities were undersurveillance when he informed Teevan that Battaglia ques-tioned him about those activities.5'lb) Battaglia, on September 9. enlisted the assistance ofa rank-and-file employee. Acevedo. to engage in unlawfulinterrogation when he asked her to question employeesabout their union activities.(c) Acevedo, as Respondent's agent, interrogated Ar-rovo and ITejeda as to whether they signed a union card.(d) Acevedo. as Respondent's agent, threatened Arrosowith economic reprisal by telling her she would be dis-charged if Battaglia knew she signed a union card.(e) Battaglia interrogated Redd as to whether Teevangave him a union card.(f) Fulton created an impression of surveillance when heHBecauuse I tfind Sltlh repl..ced leelan .ia superxlsor. Smlth's Septenmh er10 remarks acre mlade hb 1 suipervisor (Smith) to aI ralnk-mnd ftic emplosecI ee ani i305 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtold Teevan that Battaglia knew everything about the em-ployees' union activities.(g) Fulton created an impression of surveillance whenhe told Teevan he heard Battaglia asking Sanchez whosigned union cards.(h) Battaglia interrogated Sanchez regarding who signedunion cards.52C(. The Alleged Discrimination1. Teevan's dischargeAs noted above,53I have found that Smith was supervis-or of the rear of the shop between September 7-10. I fur-ther find that the evidence sustains General Counsel's con-tention that Teevan no longer possessed or exercised hisformer supervisory responsibilities during that time. Ac-cordingly, I find that Teevan was a rank-and-file employeeduring the period in question.I turn now to the issue of whether or not Teevan's Sep-tember 10 discharge was discriminatory. As background,the record reveals that Teevan's employment history withRespondent was divided into two periods. He had been inRespondent's employ from July-November 1975. Duringthe latter month, Fulton had prepared a petition contain-mng matters of working conditions the employees sought tobe corrected, and he and l'eevan jointly presented the peti-tiin to Battaglia. The day after the petition was given toBattaglia, he discharged l eevan telling him the reason wasthat 'leevan was trying to bring a union into the plants54InMay, Battaglia contacted Teevan and offered him reem-ployment a s a maintenance mechanic and thereafter (asdescribed in sec. B,2 above) Teevan was foreman of therear portion of the shop for no longer than to September 6.It is uncontested that Teevan was discharged by Battagliaon September 10.The General Counsel contends Teevan's discharge wasdiscriminatory in view of Respondent's demonstrated an-tipathy toward unionization, as described hereinabove, andparticularly in view of its timing, coming but I day follow-ing Battaglia's observation of Lugo at the shop, I day afterTeevan signed his authorization card, and almost immedi-ately following Battaglia's interrogation of Sanchez. Re-spondent contends the discharge was for cause; principal-ly, that Teevan proved to be an unsatisfactory supervisor.In testimony reminiscent of Lewis Carroll "looking glass"characters, Battaglia outlined a variegated conglomerate ofreasons to support Respondent's defense. The necessity toterminate Teevan became apparent, according to Battaglia,in July when Teevan returned from an early summer vaca-:' Although, as noted above, Sanchez did not testify. I find that the credit-ed tesrimony as a whole sustains the allegations of the complaint and G(en-erall (Counsel's contention that this interrogation occurred and was unlawful.See Riley Stoker ('crp-,ration, 223 N.RB 1146 (1976).See fn. 5, supra.i'4 For all the reasons preliusly noted, and those yet to follow relative toBattaglia's credibility, I do not credit his denial of this occurrence, espe-cilly sici.e Fulton corroborated that Battaglia harbored this suspicion Nofindings of violation are based upon this November 1975 incident, but I findit relevant to the elemenit of Respondent's motisation for the September 10dischargetion. Though that vacation had not been authorized byBattaglia, Respondent did not claim Teevan's absencewithout prior permission contributed to the discharge, butBattaglia did claim that to be an example of Teevan's poorgeneral attitude. One reason, Battaglia testified, for the dis-charge was Teevan's recurrent and excessive coffeebreaks.Fulton testified he drank as much coffee as Teevan, andAcevedo testified she overheard Battaglia warn Fulton notto take such frequent or lengthy coffee sessions. Next, Bat-taglia asserted Teevan had permitted employees to engagein pilfering of merchandise and goods from Respondent'spremises. No evidence of specific thefts was adduced,55norwas it demonstrated that the stealing involved any employ-ees in Teevan's charge. Fulton testified that Battaglia hadaddressed this problem to both him and Teevan and evenBattaglia admitted, on cross-examination, that he "did alot of yelling and screaming at Mr. Teevan and Mr. Fultonabout the constant stealing that was going on by everyoneat the plant." Fulton said Battaglia spoke to him about thethefts on at least 10 occasions during the summer, and heinformed Battaglia he would not become a policeman forBattaglia. Fulton was not reprimanded or disciplined forthis response. Teevan also told Battaglia he would not po-lice the employees' activities. Finally, Battaglia claimedthat Teevan's inattention to his work was demonstrated byTeevan's persistent work on his personal swimming poolfilter and his refusal to heat the machines before the regu-lar start of working hours, although Teevan reported to theshop premises before that time. Teevan denied that Battag-lia ever warned him of these matters. Battaglia claimed allthe foregoing problems with Teevan existed throughout thesummer and increased to such an extent that, sometime inAugust, Battaglia decided to dismiss Teevan. Admittedly,no notice of this decision was given Teevan, not even onSeptember 7 when Battaglia asked Teevan for the return ofhis key to the shop. The reason for the delay in implement-ing the purported decision was asserted by Battaglia as theunavailability of a locksmith earlier than September 7.56There is no contention by Respondent that Teevan's, orany other discharge alleged herein as discriminatory, wasmotivated by economic necessity, and, while it is claimedTeevan's discharge, and Respondent's actions thereupon,ervisor, his job performance is not otherwise challenged.Even if viewed in the most favorable light for Respon-dent, the various reasons associated by Respondent forTeevan's discharge, and Respondent's actions thereupon,require that the General Counsel should prevail. Even as-suming each of the reasons propounded is a legitimatecause for discharge, it is no defense to an alleged unlawfuldischarge where that legitimate reason is not a movingcause of the discharge. It is abundantly clear herein thateach of the reasons proferred by Respondent was known toRespondent long before Teevan's termination. All the rea-"' When asked to be specific, Battaglia referred only to the alleged theftby Sanchez and L. Torres on September 9 as previously described herein.55 Resp. Exh. 10 indicates the locks were changed on September 7 (a factundisputed) and that Battaglia's initial contact with the locksmith had beenseveral weeks before that on some unknown date. In view of the rationalefor my overall conclusions, this apparent corroboration of Battaglia as towhen he decided to discharge Teevan is deemed insufficient to override themyriad of other objective evidence and the manner of testimony by whichBattaglia is generally discredited.306 WAYNE TROPHY CORP.sons existed throughout the summer. Indeed, Fulton was asderelict as Teevan as to the coffeebreak and theft defenses,but no adverse action was taken against him. Even conced-ing a locksmith had been contacted in August does notnecessarily lend credence to the assertion that the decisionto terminate Teevan was made prior to the Union's advent.It is equally plausible that it was in August that Battaglia,faced with opposition from his two foremen to police theemployees, simply decided to make Respondent's premisesmore secure by changing the locks. I dismiss Respondent'ssuggestion that the changing of locks was related to a deci-sion to discharge Teevan, for, if that were true, the dis-charge easily could have been effectuated on September 7,the day the locks were changed and Teevan returned hiskey. In short, it appears Battaglia countenanced all ofTeevan's delinquencies until the Union came onto thescene.There is ample record evidence to reveal Battaglia's per-sonal knowledge of the employees' union activity. That hebelieved Teevan might have been a union advocate is seenfrom his interrogation of Redd as to whether Teevan gaveRedd a union card. On these facts alone, coupled with thetiming of the discharge and 8(a)(1) violations, I would bejustified in concluding Teevan's discharge constitutes a vi-olation of Section 8(a)(3). Additionally, however, the evi-dence that Battaglia once before, in November 1975, ex-pressed his animus to organizational efforts and wrote tothe New Jersey unemployment officials (on September17) 57 that one of the reasons for Teevan's September 10discharge was that Teevan threatened Battaglia "with theOSHA and with a union."In the foregoing circumstances, I conclude that it wasnot one, nor any combination, of the reasons presented byRespondent which constituted the moving force behindTeevan's discharge. Rather, I conclude that the Union'sorganizing drive and Battaglia's desire to impede it causedthat discharge. Hence, I find that Teevan was dischargedon September 10 in violation of Section 8(a)(l) and (3) ofthe Act,8and the reasons of Respondent are pretextual.2. L. Torres' dischargeThe complaint alleges, and the General Counsel con-tends, that both his discharge on September 10 and onDecember 1 are violative of Section 8(a)(3). As to the firstdischarge, Respondent asserts L. Torres was discharged forstealing, and, as to the December I discharge, Battagliaclaimed that L. Torres was insubordinate by failing to fol-57 See G.C. Exh. 2. Also, the parties stipulated that a tape recording (Jt.Exh. I) could be received in evidence, each party claiming it contains evi-dence to support their respective positions as to Teevan's supervisory statusand discharge issues. The tape contains Teevan's and Battaglia's testimonybefore a heanng officer of the New Jersey unemployment division. Mycareful audition of that tape convinces me that it is of no probative value tome inasmuch as it reveals nothing more than self-serving declarations of theparticipants. Thus, I do not rely on the tape in making my findings herein.51 If it ultimately is found that Teevan was a supervisor on September 10,then I find his discharge to violate Sec. 8(aX( I) only because the total contextof violations found herein leads me to conclude that his discharge was anintegral part of a scheme resorted to by Respondent to discourage unionactivities. See General Nutririon Center. Inc.. 221 NL.RB 850, 858-859 (1975).and cases cited therein.low his instructions regarding the special order and by in-sisting he would take his drink of water rather than com-plying with Battaglia's order to return to work.?9L. Torres had been in Respondent's employ for about1-1/'2 months before his September 10 discharge. He hadoperated a variety of machines and also worked in thepacking area. As indicated above, it was 1. Torres whomade initial contact with the Union, and it was he whosolicited the employees' signatures on union authorizationcards. This activity occurred on Respondent's premises.That Respondent was aware of L. Torres' union activitiesis readily understood by the admissions of Battaglia that heobserved L. Torres in close proximity to Lugo on Septem-ber 9. Additionally, L. Torres was present with Lugo whenLugo asked Smith to sign a card.What is crucial to a determination of these discharges iswhether or not Respondent's reasons withstand scrutiny. Ithink they do not. The theft, given as the cause for the firstdischarge, is that which is supposed to have occurred onSeptember 9, when both Sanchez and L. Torres were al-leged to have been observed by Battaglia and Acevedo tak-ing figurines from warehouse boxes and delivering themto Lugo. As previously noted, neither Acevedo nor Battag-lia did anything about that incident that day. It was notuntil after Battaglia spoke with Sanchez on September 10and apparently received information from Sanchez con-cerning the union activity that L. Torres was discharged. Itis illogical to believe that Battaglia, who vigorously claimedthat the suspected larcenies were of great concern to him inTeevan's discharge, would not have taken some immediateaction against the wrongdoers. Not only did Battaglia waitthrough the full afternoon of September 9. but alsothroughout the entire day of September 10 before con-fronting L. Torres about the theft. This is not to say that anemployer necessarily must seek redress at once. It is rea-sonable that he might desire time to fully investigate suchsituations to avoid wrongful accusations. However, in thecircumstances herein, I conclude Battaglia did not operatewith such an altruistic intention. His greatest apparent con-cern was to obtain a maximum amount of informationconcerning the Union's organizing efforts. It is clear thatBattaglia preoccupied himself with this goal by interrogat-ing employees himself and enlisting Acevedo's assistance.Of utmost importance is the fact that, when Sanchez de-nied he had signed an authorization card, no disciplinaryaction was taken against him. Considering that Respon-dent's version of the September 9 theft implicates Sanchezand L. Torres as equal malefactors, it is irrational to punishonly one of them.%°Such disparate treatment is accountedfor by Sanchez' renunciation of union affiliation and con-vinces me that Respondent's asserted reason for the firstdischarge is a pretext to disguise its real motivation inquelling the activity on behalf of the Union. Therefore, I59 Respondent's brief takes no position. specifically, concerriing the ccond discharge.to Respondent, in its brief. argues that Sanchez was not dsch.alrdeJ lthL. Torres because Sanchez had "rehabilitateli" himself It is diffcull tocomprehend this argument in the absence of evidence showing ho,s Salnihciaccomplished the rehabilitatlon process I'he unls exlden.e is that o.onir.i-tion appearing in this record Is ;in announcement he did r11ii wrl .i i11nit1card Such rehabilitation onl servses to streTngthen the (iener.,l ( sirulcl',contentions.307 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfind that L. Torres was discharged on September 10 inviolation of Section 8(a)(1) and (3) of the Act.More difficult is the issue of the December I discharge.As related above in section A, Torres did have difficultyconforming to Battaglia's instructions during the afternoonof December 1. The record reveals that L. Torres had beenan exemplary employee from the time of his rehire on orabout November 17 until December 1. Also, during thatperiod, there was no ostensible union activity. Thus, in ef-fect, I am asked to conclude that Battaglia's earlier-demon-strated union animus extended to December 1, so as towarrant a finding that the underlying reason for the dis-charge of that date was causally connected to L. Torres'union activities and Battaglia's opposition to it. Under or-dinary circumstances, I would decline to do so because anemployer surely has a right to expect adherence to reason-able work regulations. What militates in favor of sustainingthe General Counsel's position, however, is the speciousnature of Respondent's supporting evidence and the neces-sity for maintaining the Act's protection for a reasonableperiod of time, the reasonableness of which must be de-termined on an ad hoc basis. Put another way, the latterfactor addresses itself to the effectiveness of Board authori-ty and remedies. If, for example, L. Torres had been or-dered by the Board between September 10 and DecemberI to be reinstated, and Respondent had complied butgrasped the first opportunity thereafter to again dischargehim, would it be said, without a cogent reason for the sec-ond discharge, that it should be passed without remedy? Ithink not, for to do so would render negatory the Board'sremedial authority. Examination of Respondent's defensereveals first that it is generalized and informal and notverbalized anywhere except in the rather confused testi-mony of Battaglia. Thus, it is not clear whether Battagliawas upset with L. Torres because he did not follow theinstructions not to carry boxes from the rear to the front ofthe shop, to return to his work station without taking adrink of water, and to complete the special order, or anycombination of these factors. As to the carrying of boxes,the credited evidence (including Battaglia's admission) isthat L. Torres followed Battaglia's instructions all thatmorning. With regard to the water incident, it is clear L.Torres disregarded Battaglia's instructions, but would areasonable employer impose so harsh a discipline as dis-charge for this offense? I find Battaglia's response to L.Torres' pursuit of his drink to be excessive particularly be-cause it appears L. Torres had completed his work on thespecial order. I am mindful also Battaglia's parting com-ments to L. Torres included the exclamation that L. Torreswas "f- --" Battaglia "too much." Also noteworthy isthe fact Battaglia kept notes of L. Torres' activities thatdate. The purpose of such surveillance is unexplained. I amunable to conclude that the events of December 1, attend-ed by harmonious work relationships since November 17,provide a background of such egregious employee conductby L. Torres as to be the cogent reason for discharge im-munizing Respondent from a violation. It is noted that atthis writing (and certainly not on December I) the questionof union representation among Respondent's employees isnot yet resolved. It is not too extreme to believe that, inDecember, Battaglia was concerned with L. Torres' organi-zational efforts of September. As far back as November1975, Battaglia expressed his antiunion sentiments and, asshown above, translated them into unlawful action in Sep-tember. I perceive no cause existed for either the surveil-lance of L. Torres' work activities on December I or thevery stringent penalty imposed upon him in the above-de-scribed circumstances. Accordingly, I conclude that theGeneral Counsel has sustained his burden of proof as tothe December I discharge and find that L. Torres was dis-charged on that date in violation of Section 8(a)( 1) and (3)of the Act, and Respondent's asserted reasons for that ter-mination flow from Respondent's design to subvert theUnion's organizing vitality.613. Redd's dischargeAt the time of his discharge on September 17, Redd hadbeen employed as a machine operator by Respondent forabout 2 months. His regular work station was in the rear ofthe shop. In addition to the interrogation involving Redd(described in sec. A, above) and the fight between Reddand Sanchez on September 16, one additional incident isrelevant to his discharge. Redd testified, without contradic-tion, that he had incurred a slight injury from a machinesometime during his employment and commented, inFulton's presence, that OSHA ought to conduct an inspec-tion of the safety hazards in the shop. As related in sectionA, above, Battaglia referred to OSHA when he dischargedRedd. Thus, while it is true that Battaglia told Redd one ofthe reasons for his discharge was because of his altercationwith Sanchez, Battaglia also accused Redd of conspiringwith Teevan relative to the Union and OSHA. It is signifi-cant that the parties stipulated that Sanchez remained inRespondent's employ after Redd's discharge. If the argu-ment between Redd and Sanchez warranted Redd's dis-charge, it is surely the cause for discipline of some sort tobe imposed upon Sanchez. Respondent's failure to takesuch action against Sanchez persuades me that the real rea-son for Redd's discharge was Battaglia's stated belief thatRedd had been engaged in protected activity.62Thus, I findthat Redd's discharge on September 17 constitutes a viola-tion of Section 8(a)(l) and (3) of the Act.4. Arroyo's dischargeArroyo started to work for Respondent in late Augustand worked as a packer and racker. Respondent claimsArroyo was informed of her discharge on September 10;and Battaglia testified that, when he informed her of it onthat date, he told her the reason was because she had beendisrespectful of him and worked slowly. Although no spe-cific incident of disrespect was outlined by Respondent,my review of the record leads me to surmise the referenceis to the warning by Acevedo that Arroyo should neither sitb This finding is also based upon my conclusion that L. Torres' seconddischarge, whereas he had been the principal employee union protagonistby virture of his card solicitation, is "inherently destructive" of the employ-ees' rights in the circumstances herein. N. L.R.B. v. Great Dane Trailers, Inc.,388 U.S. 26 (1967).62 Filing of OSHA complaints is protected under the Act. Alleluia Cush-ion ('o, In ., 221 NLRB 999 (1975), in appropriate circumstances.308 WAYNE TROPHY CORP.while working nor wear sandals. In view of the surroundingcircumstances, the absence of evidence that Arroyo wasever warned of a result of failure to comply with Acevedo'srequests, and my conclusion Acevedo was not a supervisor,I conclude there is no merit to the claim of disrespect.Inasmuch as Arroyo was not otherwise criticized for work-ing slowly and considering she had been employed but 2weeks prior to her discharge, I conclude this reason isequally without substance. What is of relevance herein isthe undenied fact that Acevedo learned of Lugo's identitythrough her interrogation of Arroyo and transmitted thatinformation to Battaglia. Although no direct evidence ap-pears in the record to show that Acevedo also informedBattaglia that Arroyo was the source of Lugo's identity, Ibelieve it a fair inference that Acevedo had done so in thecontext of Battaglia's campaign to learn all he could of theemployees' union activity. Thus armed, Battaglia was in aposition to rid himself of another employee who apparentlywas sufficiently acquainted with the union organizer to im-part the belief that employee was sympathetic to theUnion's cause. Relevant to the preceding analysis is thereason testified to by Battaglia for discharging Arroyo onSeptember 10 63 rather than at the time the alleged disre-spect or slow work was observed. Battaglia claimed hechose September 10 to tell Arroyo of her discharge becausehe knew she rode to work with L. Torres who was beingdischarged that date. If one were to credit this assertion, itfollows that Respondent actually is contending yet anotherreason for Arroyo's discharge; namely, for Arroyo's conve-nience. I find this assertion self-defeating. In the face of allthe foregoing, and Respondent's shifting reasons, I con-clude the General Counsel has sustained his burden ofproof and find that Arroyo was discharged in violation ofSection 8(a)(1) and (3) of the Act.5. Tejeda's dischargeTejeda, employed by Respondent during July, workedon various jobs in the front of the shop. He signed a unioncard on August 27. Not reported hereinabove is Tejeda'suncontradicted testimony that, during the week of Septem-ber 7, Acevedo asked him whether he signed a union cardand told him that the employees who signed a card wouldbe dismissed.4 As related above in section A, no explana-tion was given Tejeda by Battaglia on September 17 forBattaglia's request of Tejeda that he sign a timecard. Re-spondent contends that Tejeda was not discharged but vol-untarily left his employment. I do not accept Respondent's61 Arroyo claimed she was informed of her discharge on September 13.the morning following the day Battaglia claims she was discharged I do notfind this discrepancy relevant except as to credibility I credit Arro o's ver-sion inasmuch as it is unreasonable to believe she would have reported forwork on September 13 if she already knew of her discharge In an? event, allparties agree that Arroyo had, in fact, been discharged and the remedN Ishall recommend is not affected by the difference in dates because sheworked all of September 10, and there is no indication she worked for anstime on September 13.64 Inasmuch as Acesedo did not begin her interrogation activities untilSeptember 9, I find this incident occurred either on that date or September10. Additionally, and in supplement to my findings in sec. B,3, above, I alsofind that this interrogation and threat of reprisal constitute violations ofSec. 8(aX I) of the Act,position. As previ6usly noted, Tejeda was perplexed byBattaglia's request and requested Acevedo, with whom hecould readily communicate in Spanish, to obtain an expla-nation of the event for him. She did go to Battaglia's officeand shortly thereafter reported to Tejeda he had been dis-charged because he signed a union card. Neither Battaglianor Acevedo testified to what occurred in Battaglia's of-fice. There is no question that Tejeda ceased working forRespondent on September 17. In these circumstances, Iinfer that Acevedo told Battaglia that Tejeda requested herto ascertain the reason why he had to sign his timecard andthat Battaglia informed her what she reported to Tejeda.Thus, I view this situation as Battaglia having conferred anagency upon Acevedo for the purpose of advising Tejedaof the meaning of Battaglia's confrontation. As an agent,Acevedo's admission that the events were union-relatedbinds Respondent. That Tejeda was, indeed, discharged isfurther established by his reaction which was to cease hiswork,Upon all the foregoing, I find that Tejeda was dis-charged in violation of Section 8(a)(l) and (3) of the Act.D. The Alleged Refusal To BargainThe General Counsel contends that Respondent violatedSection 8(a)(l) and (5) of the Act by refusing to grant rec-ognition to the Union and engaging in a series of unfairlabor practices (found as violations hereinabove) to under-mine and destroy the Union's majority.Inasmuch as certain facts relating to this issue are nar-rated in section A, above, they will not be recapitulatedhereinafter except where necessary to a cogent comprehen-sion of events.1. The appropriate unitAs noted in section A, above (see fn. 4), the parties stipu-lated the production and maintenance unit alleged in thecomplaint is an appropriate unit for collective bargaining.2. The request to bargainWhile the General Counsel contends that the Union'sSeptember II letter 65 constitutes a valid demand to bar-gain, Respondent claims the contrary because it was notactually received by Respondent. General Counsel, in thealternative. relies upon the filing of the Union's representa-tion petition 6 as satisfying the demand requirement hereinand urges that, in any event, no further action was neces-sary by the Union because Respondent had refused to ac-cept the original demand sent by certified mail.As indicated hereinabove, the Union's September I I let-ter was returned to the Union bearing the postal notationto the effect its delivery had been refused. The envelope 6'contains a clear indication that it emanated from theUnion. there being printed in bold type in the upper left-hand corner on the face of the envelope the words: "Local404, United Electrical, Radio & Machine Workers ofh5 See fn 25. ,upral" See fn. 26. iirur? (.( '.h i b(h)309 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerica. 327 Main Street, Paterson. New Jersey 07505."Battaglia did not deny he refused delivery.In Regal Ahluminum Inc.,68the Board adopted, proforma.the conclusion that, despite a refusal by the employer ofthe union's letter requesting bargaining and recognition,there was effective notice to the employer. In that casethere was evidence that respondent, when refusing to ac-cept the letter's delivery, had actual notice of its contents,there having been prior telephonic communication be-tween the parties relative to recognition. Arguably, thatcase is distinguishable from the facts herein but I find itapposite. Although herein there was no direct contact be-tween Respondent and union representatives before theSeptember I I letter could have been received, there can beno doubt that Respondent's agents reasonably suspectedwhat was contained therein. This is so because of the ex-tensive 8(a)( I) conduct which began on September 9. Thus,I find the instant case analogous to Regal Aluminum, Inc.I view Respondent's refusal of the demand letter an ex-tension of its design to thwart and impede the exercise ofthe employees' Section 7 rights. It would serve no usefulpurpose to engage in protracted discussion in this area, forit is self-evident that to permit an employer to disclaimresponsibility from an obligation to bargain, where allother essential elements of that obligation exist, simply bysomehow turning away from a valid demand would lit-erally vitiate the Act's objectives. There is ample case au-thority to support my conclusion.69Moreover, it is suffi-cient that the September II letter, without more, wasmailed and refused. and no further effort was necessary toconstitute a valid demand herein.70Accordingly, I find that an adequate demand for bar-gaining was made by the Union herein in the appropriatestipulated unit, and that the demand was effective on Sep-tember 14, the date on which, I take notice, it would havebeen delivered to Respondent in the normal course ofevents.713. The Union's majorityThe General Counsel contends that, when the Union re-quested recognition by its September 11 letter, it enjoyedsupport from a majority of employees in the appropriateunit. To support his position, General Counsel offered sixsigned and dated, unambiguous authorization cards, eachof which was received in evidence without objection exceptthat Battaglia challenged, through his testimony, Sanchez'card after it had been received in evidence.72The partiesstipulated the unit,73on September 9, was comprised of thebe 171 NLRB 1403, 1410 12 (1968).N I R. B Columbian Enameling & Stamping Company. Inc., 306 1: S292, 297 (1939): (lt fleliric Company, 164 NLRB 844. 847 848 11967).Re val Aluminum. Inc'. .upra.Scobhell ( hni all ( ampan Inc. v. A L.R B. 267 F 2d 922. 925 ((' A 2.19s9)" I'he date is taken from the stamped date on the envelope. See C(iEictri (Co. supra ait 848X Bens.on Wholesale C(ompanv, Inc., 164 NLRB 536.551 (1967)'The challenge wsil be discussed helow.The follzowing were stipulated as excluded from the unit: A. Battaglia.president: Marilyn Battaglia. his wife; Cynthia Battaglia. his daughter; WVBates. sa;lesman: and J Fulton. foremanfollowing employees: A. Arroyo, E. Diaz, R. Redd, L. San-chez, J. Tejeda, and L. Torres.Additionally, the status of S. Acevedo, A. Smith, and C.Teevan remained in dispute, the General Counsel contend-ing that only Teevan should be included in the unit, whileRespondent would exclude Teevan but include Acevedoand Smith. I have already resolved this dispute in my earli-er findings regarding the 8(a)(1) and (3) allegations. Ac-cordingly, Acevedo and Teevan are included in the unit,while I exclude Smith as foreman of the rear half of theshop at the time of the demand and the commencement ofunlawful activities. Thus, adding Acevedo and Teevan tothose stipulated unit employees, the unit's total comple-ment of employees consisted of eight employees.74As pre-viously noted in section A, above, on August 27, authoriza-tion cards were signed by four employees: Arroyo, Redd,Tejeda, and L. Torres; and an additional two cards weresigned by Teevan and Sanchez on September 9. As notedabove, Battaglia, late in the hearing, sought to challengethe authenticity of Sanchez' card. The card already hadbeen authenticated by L. Torres who testified credibly thathe solicited Sanchez' signature, gave the card to Sanchez,and observed Sanchez sign it. Inasmuch as this testimonyconformed to an acceptable method of authentication,75Ireceived Sanchez' card in evidence particularly becauseSanchez was not present at any time during the hearing,76During what General Counsel accurately describes asBattaglia's "re-re-direct examination," Battaglia testified towhat I conclude to be the most flagrant examples of hisheretofore-noted patent perversions of the truth when heasserted that, in open session of the hearing and in mydirect vision and that of counsel for the General Counseland Respondent's own representative, he (Battaglia) saw L.Torres (who was in the witness chair) and Lugo (seated atGeneral Counsel's table) motion to one another that eachhad actually signed Sanchez' card. Battaglia admitted laterin his testimony that, although he had been sitting next toRespondent's representative at the time the alleged mo-tions were made by L. Torres and Lugo, Battaglia did notcall this alleged incident to the attention of Respondent'srepresentative. Moreover, Battaglia testified that I was fac-ing the witness, L. Torres, when the motioning was sup-posed to have occurred. I did indeed carefully observe L.Torres throughout his testimony, as I did all witnesses, butsaw nothing out of the ordinary. No other person presentin the hearing room during L. Torres' testimony concern-ing Sanchez' card called my attention to any extraordinaryoccurrence. To refute Battaglia's claim, the General Coun-sel offered a timecard 77 which admittedly bears an authen-tic signature of Sanchez, together with a W-4 form 78 con-74 Despite the fact Arroyo. L. Torres. and Teevan were discharged beforethe effective date of the Union's demand letter, they are properly includedin the unit for the purpose of determining its size and also the calculation ofthe Union's majority in view of my findings that they were discriminatonlydischarged. Pacific Tile and Porcelain Company, 137 NLRB 1358, 1365-66(1962): Siouxr City Brewing Company. 85 NLRB 1164, 1166 (1949).7' Don the Beachcomber. 163 NLRB 275. fn. 2 (1967). and cases citedtherein.76 See Philamon Laboratories, Inc.. 131 NLRB 80, 87 (1961), enfd. 298F.2d 176 (C.A. 2. 1962).77 G.C. Exh. 22.7' GC. Exh. 23,310 WAYNE TROPHY CORP.taining his signature. I have carefully studied the variousadmitted samples of Sanchez' signature and comparedthem carefully with the signature on his authorization card(G.C. Exh. 10) and conclude no handwriting expert is re-quired to determine there are numerous positive resem-blances among the three signatures.7Accordingly, despiteBattaglia's protestations to the contrary, I find Sanchez'signature appears on his authorization card and reaffirm itsadmissibility in evidence. It will be counted in computingthe Union's majority. Not satisfied with this attack on theauthenticity of Sanchez' card, Battaglia further testified heoverheard a conversation between Lugo and L. Torres dur-ing a recess in which the two of them were allegedly dis-cussing which of them signed Sanchez' card. There was noevidence that Battaglia reported this conversation to Re-spondent's representative, and both Lugo and L. Torresspecifically testified that no such conversation occurred.Because I am satisfied with the authenticity of Sanchez'card and because I have generally credited Lugo and L.Torres over Battaglia, I place no reliance whatever uponBattaglia's claim in this regard and consider his testimonyconcerning the conversation pure fiction.80In summary, I have found that, on the date the Union'sdemand became effective (September 14), the Union pos-sessed a majority of six cards (Arroyo, Redd, Sanchez, Tee-van, Tejeda, and L. Torres) evidencing employee supportin a unit consisting of eight employees (Smith being ex-cluded). Thus, I find that the Union did represent a majori-ty of the employees in the appropriate unit as alleged in thecomplaint.4. The refusal to bargainThe General Counsel contends that the commission ofextensive unfair labor practices by Respondent at a timewhen the Union enjoyed majority representative statusconstitutes a refusal to bargain. Respondent, in its brief.does not respond to this theory but, instead, argues no8(a)(5) violation can be found herein because Respondentcannot be charged with knowledge of union correspon-dence which it did not accept.Inasmuch as I have already found the existence of avalid demand for recognition in subsection 2, above, I con-clude the Respondent's posthearing argument lacks merit.The unfair labor practices found herein were pervasivein that virtually every employee in the unit was the subjectof interrogation by Battaglia and Acevedo. Additionally,the threats of discharge and impressions of surveillancetouched almost every employee. This activity was then fol-"7This procedure is permissible. See Aero Corporation. 149 NLRB 1283,1287-88 (1964).'o For Battaglia's efforts to discredit Sanchez' card in this manner ,lone.I would be justified in disqualifying Battaglia as a trustworthy witness Iview his activities in this connection as exhibiting a callous disregard for thetruth and disrespect for the administrative process from which the instanthearing evolved.8' Even if Acevedo and Teevan were excluded, the unit would consist ofsix employees, and the Union's majority would consist of five (Arroo.Redd, Sanchez. Tejeda, and L. Torres). and, if Sanchez' card had beendisqualified, the majority would be four cards. Thus, the Union had majority support viewing this issue from every possible basis for its computationlowed by a rapid succession of terminations of the mostactive union advocate, those suspected of being associatedwith him, and others sympathetic toward the Union. As Ihave found above that the General Counsel has proved allelements of an 8(a)(5) violation, I find, in the circumstanc-es herein, Respondent violated Section 8(a)(5) and (1) byfailing to recognize and bargain with the Union and, in-stead, engaged in a course of conduct to undermine anddestroy the Union's majority status.82I lV tHE EFFti C OF THE LNFAIR LABOR PRACTI(CES LPONCOMMFRRCThe activities of Respondent set forth in section II,above, occurring in connection with Respondent's opera-tions described in section 1, above. have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, it will be recommended that Respondentcease and desist therefrom and take certain affirmative ac-tion to effectuate the policies of the Act.It having been found that Respondent discriminatorilydischarged Awilda Arroyo, Richard Redd, Charles Teevan,Julio Tejeda, and Luis Torres in violation of Section 8(aX3)and (I) of the Act, the recommended Order will providethat Respondent offer them immediate and full reinstate-ment to their former jobs or, if such positions no longerexist, to substantially equivalent positions without preju-dice to their seniority or any other rights and privilegespreviously enjoyed; and to make them whole for any lossof earning they may have suffered as a result of the dis-crimination against them by payment of a sum equal tothat which they normally would have earned, absent thediscrimination, from the date of the discrimination to thedate of Respondent's offer of reinstatement, with backpayand interest computed in accordance with the Board's es-tablished standards contained in F. /. Woolworth Compa-nv, 90 NLRB 289 (1950), and Isis Plumbing & Heating Co..,138 NLRB 716 (1962).83It having been found that Respondent interfered with,restrained, and coerced employees in violation of Section8(a)(1) of the Act by having interrogated them, createdimpressions of surveillance, and threatened them with eco-nomic reprisals, the recommended Order will require theRespondent to cease and desist from such activity.The General Counsel contends that the unfair laborpractices herein require a bargaining order under the prin-ciples laid down in the Gissel case,8and that the effectives: ? I. R H v (;s tv Placking ( .o Inc 395 t S 575 11969)X .Although I hase Indicated hereinahboe that certain of these discrimina-tees had been returned to work. those issues were not fulls litigated beforeme In these circumstances. it is unclear whether each had received a bonafide offer of reinstatement Thus. if a dispute exilsts as to the nature of thoseoffers, it can he resolved in the compliance stage of these proee. dings." See fn 82, mpra311 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdate of such an order be established according to the ratio-nale of Trading Port, Inc.85In Gissel, the Supreme Courtsustained the Board's authority to issue a remedial bargain-ing order in cases where unfair labor practices which havebeen committed are such as to make a fair election anunlikely possibility. The Court defined two situationswhere entry of such an order would be appropriate. Thefirst is in those exceptional cases which are marked by"outrageous" and "pervasive" unfair labor practices;and the second is in "less extraordinary cases marked byless pervasive practices which nonetheless still have thetendency to undermine majority strength and impede theelection processes." 87 On the other hand, the Court poseda third type of situation where a bargaining order wouldnot be warranted; namely, where "minor or less extensiveunfair labor practices" would have a "minimal impact onthe election machinery." 88The timing and combination of Respondent's activities Ihave found unlawful herein persuade me that, as soon asthe employees herein demonstrated overtly their interest inunionization, Respondent embarked in a studied and inte-grated program to erode and frustrate the employees' activ-ity. The very same afternoon after Lugo was observed atRespondent's premises strenuous efforts began to de-termine his identity and the employee's sentiments towardunionization. The very next day L. Torres, the card solici-tor, was discharged and the other terminations followedshortly thereafter. I conceive of no other activity by anemployer which is more outrageous and pervasive thansuch actions taken against employees during the height oftheir exercise of their rights established in Section 7 of theAct. Further, there is evidence herein that Respondentsought to totally impede the election process. This is dem-onstrated by the refusal of the certified mail recognitionrequest at a time when Respondent had been aware of theemployees' union activities. Thus, I find it literally inesca-pable that Respondent's unfair labor practices meet bothpostulates of the Gissel doctrine which declares that tradi-tional Board remedies would not sufficiently rectify thedetrimental effect upon the employees' rights. Accordingly,having found that Respondent has violated Section 8(a)(5)and (I) of the Act by refusing to recognize and bargaincollectively with the Union, the recommended Order willrequire Respondent to recognize and bargain collectivelywith Local 404, United Electrical, Radio and MachineWorkers of America (UE), upon request, concerning wag-es, hours, and other terms and conditions of employmentof the employees in the bargaining unit found appropriateherein.89Inasmuch as the Union had in its possession a majorityof authorization cards on September 9, the date on whichthe first interrogation occurred, I deem it proper that therecommended Order requiring bargaining be retroactive to80 219 NLRB 298 (1975)6 395 U.S. at 613.87 395 U.S. at 614.88 395 U.S. at 615.In view of the gravity of the unfair labor practices herein, I find abargaining order is appropriate even if no 8(a)(5) violation existed or "asalleged. See Sleel-Fab, Inc., 212 NLRB 363. 365 (1974): Thurlner flai lreatl-ing Corp., 226 NLRB 716 (1976).that date pursuant to the Board's Trading Port decision,and I will so recommend. Unless such retroactivity is im-posed herein, the employees' rights will not have been fullyvindicated and Respondent will have been rewarded for itsunlawful tactics. Absent Respondent's gross misconduct, itis likely the Union would have acceded to its legitimaterepresentative position at the time it established its majori-ty status.9°Because of the character of the unfair labor practicesherein found, the recommended Order will provide thatRespondent cease and desist from in any other mannerinterfering with, restraining, or coercing employees in theexercise of their rights guaranteed in Section 7 of the Act.Upon the basis of the above findings of fact and theentire record in the case, I make the following:Conclusions of LawI. Respondent Wayne Trophy Corp. is an employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.2. Local 404, United Electrical, Radio and MachineWorkers of America (UE), is, and has been at all timesmaterial herein, a labor organization within the meaning ofSection 2(5) of the Act.3. By discharging Charles Teevan and Luis Torres onSeptember 10, Awilda Arroyo on September 13, RichardRedd and Julio Tejeda on September 17, and Luis Torreson December 1 because they were engaged in union activi-ties, Respondent discriminated against employees in viola-tion of Section 8(a)(3) and (I) of the Act.4. By interrogating employees concerning their unionactivities and those of other employees, by creating theimpression that their union activities were under surveil-lance, and by threatening employees with discharge be-cause they engaged in union activities, on September 9 and10, Respondent interfered with, restrained, and coercedemployees in violation of Section 8(a)(1) of the Act.5. At all times relevant herein, Susan Acevedo was anagent of Respondent.6. Between September 7 and 10, inclusively, Allen Smithwas a supervisor of Respondent within the meaning of Sec-tion 2(1 1) of the Act.7. Since September 9, the Union has been the majorityrepresentative for purposes of collective bargaining of allthe employees in the appropriate collective-bargaining unitherein.8. The appropriate collective-bargaining unit herein is:All production and maintenance employees, includingshipping and receiving employees, of Wayne TrophyCorp. at its II Railroad Avenue, Wayne, New Jersey,location, but excluding all office clerical employees,salesmen, professional employees, guards and all sup-ervisors as defined in the Act.9. By refusing to recognize and bargain with the Unionon September 14, Respondent failed to bargain collectivelyin good faith in violation of Section 8(a)(5) and (1) of theAct."See Bea.evR Ener:,/ .Inr., d h a Peaker Run C(oul (Compav,. Ohio Diw-ion #1. 228 Nl.RB 93. 94 95 (1977).312 WAYNE TROPHY CORP.10. By the unfair labor practices found to have beencommitted, Respondent made the conduct of a fair elec-tion among the employees in the above-described unit anunlikely possibility, and the imposition of a remedial bar-gaining order requiring Respondent to recognize and bar-gain with the Union for those employees is warranted.Upon the above findings of fact, conclusions of law, theentire record in the case, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER 9'The Respondent, Wayne Trophy Corp., Wayne, NewJersey, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discharging or otherwise discriminating against em-ployees in regard to hire or tenure of employment or anyterm or condition of employment because they engage inunion or protected concerted activities.(b) Coercively interrogating employees concerning theirunion activities or the union activities of other emploNees.(c) Creating an impression that the union activities ofemployees are under surveillance.(d) Threatening to discharge employees or taking anyother reprisals against them because they engage in unionor protected concerted activities.(e) Refusing to recognize and/or refusing to bargainwith Local 404, United Electrical, Radio and MachineWorkers of America (UE), as the exclusive collective-bar-gaining representative of the employees in the unit de-scribed above in Conclusion of Law 8.(f) In any other manner interfering with, restraining, orcoercing employees in the exercise of their Section 7 rightsexcept to the extent that such rights might be affected by alawful union-security agreement in accord with Section8(a)(3) of the Act.2. Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Offer immediate and full reinstatement, if it has notalready done so in a bona fide manner, to Awilda Arroyo,Richard Redd, Charles Teevan, Julio Tejeda, and LuisTorres, to their former jobs or, if such positions no longerexist, to substantially equivalent jobs. without prejudice totheir seniority or an)' other rights and privileges previouslyenjoyed; and make them whole for any loss of pay or otherbenefits suffered by reason of the discrimination againstthem in the manner described above in the section entitled"The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(c) Recognize and bargain collectively in good faith,upon request, with Local 404. United Electrical, Radio andMachine Workers of America (UE), as the exclusive collec-tive-bargaining agent of the employees in the appropriateunit identified above in Conclusion of Law 8 and, if anagreement is reached, reduce such agreement to writing, ifrequested, and sign in excution thereof. The bargainingprescribed in this Order shall be conducted retroactive toSeptember 9.(d) Post at its location at II Railroad Avenue, Wayne.New Jersey, copies of the attached notice marked "Appen-dix." 92 Copies of the notice, on forms provided by the Re-gional Director for Region 22, after being duly signed byRespondent's authorized representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken byRespondent to insure that the notices are not altered, de-faced, or covered by any other material.93(e) Notify the Regional Director for Region 22, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.~ In the event no exceptions are filed as provided by Sec. 102.46 of theBtl.lrd's Rules and Regulations, the findings, conclusions. and recom-mended Order herein shall, as provided in Sec. 102.48 of the Rules andRegulations. be adopted by the Board and become its findings, conclusions.and Order. and all objections thereto shall be deemed waived for all pur-poses..2 In the event that this Order is enforced by a Judgment of the UnitedStales (Court of Appeals. the words in the notice reading "Posted by Orderof the Natiinal L abor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational L abor Relations Board."B Because the majorit> of unit employees are Spanish-speaking, it is in-tended that Ihe notice marked "Appendix" be translated into Spanish by anappropriate designee of the Regional Director, and that Respondent posthboth the English and Spanish language versions to the attention of its em-ple! ccAPPENDIXNOTIcE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had the opportunity topresent evidence, it has been decided that we violated thelaw. We have been ordered to take certain steps to correctour violations and have been ordered to post this notice.We intend to abide by the order and do the following:First, we notify you that the National Labor RelationsAct, as amended, gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo engage in collective bargaining through a rep-resentative of their own choosingTo act together for collective bargaining or othermutual aid or protectionTo refrain from any and all these things.WE: it .L NOT question you about your activities for,or interests in, a union, nor will we ask you whetheryou are aware of the union activities of other employ-ees or ask you to report them to us.WF WILL NOI threaten to discharge you if you sign aunion card or engage in any other union activities.WE WILL NOT give you the impression that we are313 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunlawfully watching your union activities.WE WILl. NOT in any other manner interfere with,restrain, or coerce you in the exercise of the rightsguaranteed under Section 7 of the Act.WE WILL offer Awilda Arroyo, Richard Redd,Charles Teevan, Julio Tejeda, and Luis Torres imme-diate and full reinstatement to their former jobs withus or, if those jobs no longer exist, to substantiallyequivalent jobs, without loss of seniority or otherrights and privileges previously enjoyed; and WE WLI.pay to each of them all moneys lost as a result of ourdiscrimination against them.WE WILL. upon request, recognize and bargain col-lectively in good faith with Local 404, United Electri-cal, Radio and Machine Workers of America (UE), asthe exclusive collective-bargaining agent for your wag-es, hours, terms and conditions of employment, andall other matters appropriate for collective bargaining;and, if an agreement is reached, WE WILL put it in writ-ing, if requested, and sign that written document. Theappropriate unit for collective bargaining is:All production and maintenance employees, includ-ing shipping and receiving employees, at our 11Railroad Avenue, Wayne, New Jersey, location, butexcluding all office clerical employees, salesmen,professional employees, guards and all supervisorsas defined in the National Labor Relations Act, asamended.The collective bargaining which we agree to undertakewill be effective as of September 9, 1976, because ofthe seriousness of our violations.WAYNE TROPHY CORP.314